Eotiirock, J.
1. intoxicating aJice: attor-s" statute reiroactive. That the plaintiffs are entitled to have attorney’s fees taxed in some amount must be conceded, under the rule of Drake v. Jordan, 73 Iowa, 707, In this case, as in that, the suits were commenced before the statute authorizing attorney’s fees to be taxed in such cases was passed.
‘ —• amount: revi ‘ The question to be determined is whether the court erred in fixing the amount of the fees. It is claimed that, as these are equitable actions, this appeal is triable anew. But the appeals are not taken from the decrees. • They are mere appeals from orders taxing costs. Such orders, it is true, are based upon evidence as to the value of the legal services rendered; and the court, in fixing the amount, is allowed to use its judgment in the matter, in connection with the record made in the cases, and it would .require a very strong case to authorize this court to interfere with the amount fixed by the trial court. We see no reason for disturbing the findings of the district court.
Aeetemed.